ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 19 April 2021 for the application filed 31 May 2018 which claims priority to PCT/CA2017/051495 filed 11 December 2017 which claims priority to PRO 62/433,623 filed 13 December 2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 19 April 2021, with respect to claims 1 and 6-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1 and 6-19 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a set of at least three rotor units secured to the frame, each of the at least three rotor units being configured to generate vertical lift; and a set of at least three aircraft engagement members secured to the frame, each of the at least three aircraft engagement members comprising: an anchor-capture device configured to releasably couple to a corresponding one of a set of anchors of a fixed-wing aircraft, and an articulating arm coupled to the anchor-capture device and controllable to move the anchor-capture device relative to the frame through at least two dimensions to align the anchor-capture device with the corresponding one of the set of anchors of the fixed-wing aircraft, a first and a second of the at least three aircraft engagement members .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
	/PHILIP J BONZELL/             Primary Examiner, Art Unit 3642                                                                                                                                                                                           	5/5/2021